Exhibit 10.1




STOCK AND WARRANT PURCHASE AGREEMENT

     This Stock and Warrant Purchase Agreement (this “Agreement”) is dated as of
May 7, 2012, by and among Stereotaxis, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).



RECITALS




     A. The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

     B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Company, set forth below such Purchaser’s name on
the signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 21,687,270 shares of Common Stock, as adjusted for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement,
and shall be collectively referred to herein as the “Shares”) and (ii) warrants,
in substantially the form attached hereto as Exhibit A (the “Warrants”), to
acquire up to that number of additional shares of Common Stock equal to the
number of Shares purchased by such Purchaser (the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants collectively are
referred to herein as the “Warrant Shares”). Warrants shall have an exercise
price equal to $0.3361 per Warrant Share, subject to adjustment as provided in
such Warrants.

     C. The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities.”

     D. The Company has engaged Oppenheimer & Co. Inc. to act as placement agent
(the “Placement Agent”) for the offering of the Shares and Warrants on a “best
efforts” basis.

     E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares and the Warrant
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:



ARTICLE I
DEFINITIONS




     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

--------------------------------------------------------------------------------

     “Accredited Investor Questionnaire” means the Accredited Investor
Questionnaire set forth as Exhibit C-1 hereto.

     “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened against the Company or any of their
respective properties or any officer, director or employee of the Company acting
in his or her capacity as an officer, director or employee before or by any
federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the Preamble.

“Board of Directors” means the board of directors of the Company.

     “Business Day” means any day except Saturday, Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.



  “Buy-In” has the meaning set forth in Section 4.1(f).




“Buy-In Price” has the meaning set forth in Section 4.1(f).

     “Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share for such security on the Principal Trading
Market, as reported by Bloomberg Financial Markets, or, (b) if the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00 p.m., New York City time, as reported by Bloomberg Financial Markets, or
(c) if the foregoing do not apply, the last closing price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg Financial Markets, or, (d) if no closing bid price is
reported for such security by Bloomberg Financial Markets, the average of the
bid prices of any market makers for such security as reported in OTC Pink (also
known as “Pink Sheets”) by OTC Markets Group Inc. (or any similar organization
or agency succeeding to its functions of reporting prices). If the Closing Bid
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price of such security on such date shall be
the fair market value as mutually determined by the Company and the holder of
such security. If the Company and such holder are unable to agree upon the fair
market value of such security, then such the Board of Directors shall use its
good faith judgment to determine the fair market value. The Board of Directors’
determination shall be binding on all parties absent demonstrable error. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

“Commission” has the meaning set forth in the Recitals.

     “Common Stock” has the meaning set forth in the Recitals, and also includes
any other class of securities into which the Common Stock may hereafter be
reclassified or changed.

2

--------------------------------------------------------------------------------

     “Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.



  “Company” has the meaning set forth in the Preamble.

“Company Counsel” means Bryan Cave LLP.




     “Company’s Knowledge” means with respect to any statement made to the
Company’s Knowledge, that the statement is based upon the actual knowledge of
the executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

     “Control” (including the terms “controlling”, “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(f). “Disclosure
Materials” has the meaning set forth in Section 3.1(h). “Disclosure Schedules”
has the meaning set forth in Section 3.1.



  “DTC” has the meaning set forth in Section 4.1(c).




     “Effective Date” means the date on which the Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

     “Effectiveness Deadline” means the date on which the Registration Statement
is required to be declared effective by the Commission under the terms of the
Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

“Evaluation Date” has the meaning set forth in Section 3.1(t).

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.



  “FDA” has the meaning set forth in Section 3.1(ll).




“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Governmental Licenses” has the meaning set forth in Section 3.1(ll).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

     “Irrevocable Transfer Agent Instructions” means, with respect to the
Company, the Irrevocable Transfer Agent Instructions, in substantially the form
of Exhibit E, executed by the Company and delivered to and acknowledged in
writing by the Transfer Agent.

3

--------------------------------------------------------------------------------

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

     “Lien” means any lien, charge, claim, encumbrance, security interest, right
of first refusal, preemptive right or other restrictions of any kind.

“Lock-Up Agreement” has the meaning set forth in Section 2.2(a)(ix).

     “Material Adverse Change” means any material adverse change in the business
(as now conducted or as proposed to be conducted by the Company at the date
hereof and at the Closing Date), assets, financial condition, liabilities,
operations or prospects of the Company except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect: (i)
effects caused by changes or circumstances affecting general market conditions
in the U.S. economy or which are generally applicable to the industry in which
the Company operates, provided that such effects are not borne
disproportionately by the Company; (ii) effects caused by earthquakes,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing as of the date hereof; (iii) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or other transactions contemplated by this Agreement; or (iv) effects
caused by any event, occurrence or condition resulting from or relating to the
taking of any action as required in accordance with this Agreement.

     “Material Adverse Effect” means a material adverse effect on (i) the
assets, liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company, or (ii) the ability of the Company to
perform its obligations under the Transaction Documents.

     “Material Contract” means any contract of the Company that has been filed
or was required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

      “New York Courts” means the state and federal courts sitting in the City
of New York, Borough of Manhattan.



  “OFAC” has the meaning set forth in Section 3.1(kk).




     “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent” has the meaning set forth in the Recitals.

“Press Release” has the meaning set forth in Section 4.6.

     “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be the NASDAQ Global Market.

     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

     “Purchase Price” means, for each unit comprised of one share of Common
Stock and a Warrant to purchase one Warrant Share (A) $0.3361 plus (B) $0.125
per Warrant Share.

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

4

--------------------------------------------------------------------------------

“Purchaser Party” has the meaning set forth in Section 4.10.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(e).

     “Required Purchasers” means Purchasers holding or having the right to
acquire 66 2/3% of the Shares and the Warrant Shares, on a fully diluted basis,
at the applicable time.

     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(viii).



  “Securities” has the meaning set forth in the Recitals.




“Securities Act” has the meaning set forth in the Recitals.



  “Shares” has the meaning set forth in the Recitals.




     “Short Sales” include, without limitation, (i) all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

     “Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

     “Trading Day” means (i) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Stock is not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in OTC Pink (also
known as “Pink Sheets”) by OTC Markets Group Inc. (or any similar organization
or agency succeeding to its functions of reporting prices); provided, that in
the event that the

5

--------------------------------------------------------------------------------

Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.

     “Trading Market” means whichever of the New York Stock Exchange, the NYSE
Amex (formerly the American Stock Exchange), the NASDAQ Global Select Market,
the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the Voting
Agreement, the Irrevocable Transfer Agent Instructions and any other documents
or agreements explicitly contemplated hereunder.

“Transfer Agent” means Broadridge, or any successor transfer agent for the
Company.

“Voting Agreement” has the meaning set forth in Section 2.2(a)(vi).



  “Warrants” has the meaning set forth in the Recitals.




“Warrant Shares” has the meaning set forth in the Recitals.



ARTICLE II
PURCHASE AND SALE




2.1      Closing.     (a) Amount. Subject to the terms and conditions set forth
in this Agreement, at the  

Closing, the Company shall issue and sell to each Purchaser, and each Purchaser
shall, severally and not jointly, purchase from the Company, such number of
Shares and Warrants as indicated below such Purchaser’s name on its signature
page to this Agreement.

     (b) Closing. The closing of the purchase and sale of the Shares and
Warrants (the “Closing”) shall be held at the offices of the Company’s Counsel,
no later than three Business Days following the date of this Agreement, or at
such other time and place upon which the Company and Purchasers shall agree (the
“Closing Date”).

     (c) Form of Payment. Unless otherwise agreed to by the Company and a
Purchaser (as to itself only), on or prior to the Business Day immediately prior
to the Closing Date, each Purchaser shall wire its respective Purchase Price in
United States dollars and in immediately available funds, to a non-interest
bearing escrow account established by the Company and Oppenheimer & Co. Inc.
with JPMorgan Chase Bank (the “Escrow Agent”) as set forth on Exhibit H hereto
(the aggregate amounts received being held in escrow by the Escrow Agent are
referred to herein as the “Escrow Amount”). Unless otherwise agreed to by the
Company and a Purchaser (as to itself only), on the Closing Date, (a) the
Company and Oppenheimer & Co. Inc. shall instruct the Escrow Agent to deliver,
in immediately available funds, the Escrow Amount constituting the aggregate
Purchase Price, as follows: (1) to Oppenheimer & Co. Inc., the fees and
reimbursable expenses payable to the Placement Agent (which fees and expenses
shall be set forth in such instructions) and (2) the balance of the aggregate
Purchase Price to the Company, (b) the Company shall irrevocably instruct the
Transfer Agent to deliver to each Purchaser one or more stock certificates, free
and clear of all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), evidencing the number of Shares that such Purchaser is
purchasing, within three Trading Days after the Closing, and (c) the Company
shall deliver to each Purchaser one or more Warrants, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof), evidencing the number of Warrant Shares such Purchaser is entitled to
purchase, within three Trading Days after the Closing.

6

--------------------------------------------------------------------------------

2.2      Closing Deliveries.     (a) On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered  



to each Purchaser the following:




(i)      this Agreement, duly executed by the Company;   (ii)      unless
otherwise agreed to by the Company and a Purchaser (as to itself  

only), facsimile copies of one or more stock certificates, free and clear of all
restrictive and other legends (except as provided in Section 4.1(b) hereof),
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto (the “Stock Certificates”), with the original
Stock Certificates delivered within three Trading Days of the Closing;

     (iii) unless otherwise agreed to by the Company and a Purchaser (as to
itself only), facsimile copies of one or more Warrants, executed by the Company
and registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto, pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares equal to
the number of Shares issuable to such Purchaser pursuant to Section 2.2(a)(ii)
(provided, however, that in the event any Purchasers are Affiliates of each
other, all Shares purchased by such Purchasers shall be aggregated together for
the purpose of determining the aggregate number of Warrant Shares subject to all
Warrants purchased by such Purchasers), on the terms set forth therein, with the
original Warrants delivered within three Trading Days of the Closing;

     (iv) a legal opinion of Company Counsel, dated as of the Closing Date and
in substantially the form attached hereto as Exhibit D, executed by such counsel
and addressed to the Purchasers and the Placement Agent;

(v)      the Registration Rights Agreement, duly executed by the Company;  
(vi)      the Company’s executive officers, directors and certain Affiliates
shall have  

entered into the Voting Agreement in substantially the form attached hereto as
Exhibit K (the “Voting Agreement”);

     (vii) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent instructing the Transfer Agent to deliver, on an
expedited basis, a certificate evidencing a number of Shares equal to such
Purchaser’s Purchase Price, registered in the name of such Purchaser;

     (viii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, certifying (a) the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) the current
versions of the certificate of incorporation, as amended, and by-laws of the
Company and (c) as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company, in the
form attached hereto as Exhibit F;

     (ix) a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or Chief Financial Officer, certifying to the fulfillment of
the conditions specified in Sections 5.1(a) and (b) in the form attached hereto
as Exhibit G;

7

--------------------------------------------------------------------------------

     (x) a Lock-Up Agreement, substantially in the form of Exhibit I hereto (the
“Lock-Up Agreement”) executed by each person listed on Exhibit J hereto, and
each such Lock-Up Agreement shall be in full force and effect on the Closing
Date;

     (xi) a certificate evidencing the formation and good standing of the
Company issued by the State of Delaware as of a date within five days of the
Closing Date;

     (xii) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the jurisdictions where the Company is
qualified to do business as a foreign corporation as of a date within five days
of the Closing Date; and

     (xiii) a certified copy of the certificate of incorporation of the Company,
as certified by the State of Delaware, as of a date within 10 days of the
Closing Date.

     (b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following, with respect to such Purchaser:

(i)      this Agreement, duly executed by such Purchaser;   (ii)      its
Purchase Price, in United States dollars and in immediately available  

funds, in the amount set forth as the “Purchase Price” indicated below such
Purchaser’s name on the applicable signature page hereto by wire transfer to the
Escrow Account, as set forth on Exhibit H attached hereto;

(iii)      the Registration Rights Agreement, duly executed by such Purchaser;  
(iv)      a fully completed and duly executed Selling Stockholder Questionnaire
in  

the form attached as Annex B to the Registration Rights Agreement; and

     (v) a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Stock Certificate Questionnaire in the forms
attached hereto as Exhibits C-1 and C-2, respectively.

     (c) On or prior to the Closing, the Company shall cause to be delivered to
each of the affiliated funds of Sanderling Venture Partners and Alafi Capital
Company (the “Guarantors”) party to certain Second Amended and Restated
Unconditional Guaranties (the “Guaranties”), releases from such Guaranties by
Silicon Valley Bank the extent of their respective investments in the Shares,
provided that each such Guarantor shall deliver replacement guaranties (or
reaffirmations) in form reasonably acceptable to Silicon Valley Bank for the
unreleased portions of such guaranties.



ARTICLE III
REPRESENTATIONS AND WARRANTIES




     3.1 Representations and Warranties of the Company. Except as set forth in
the schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules or other representations relating to the
subject matter of such disclosures, the Company hereby represents and warrants
as of the date hereof and the Closing Date, as

8

--------------------------------------------------------------------------------

the case may be (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date), to each of the Purchasers
and to the Placement Agent:

     (a) Subsidiaries. The Company has no direct or indirect Subsidiaries other
than those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule
3.1(a) hereto, the Company owns, directly or indirectly, all of the capital
stock or comparable equity interests of each Subsidiary free and clear of any
and all Liens, and all the issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

     (b) Organization and Qualification. The Company and each of its
subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own or lease and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its
certificate of incorporation or bylaws or other organizational or charter
documents. The Company and each of its subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not have or
reasonably be expected to result in a Material Adverse Effect, and no Proceeding
has been instituted, is pending, or, to the Company’s Knowledge, has been
threatened in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

     (c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

     (d) No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
of incorporation or bylaws or otherwise result in a violation of the
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,

9

--------------------------------------------------------------------------------

lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company is bound or affected,
except in the case of clauses (ii) and (iii) such as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect or a material adverse effect on the legality, validity or enforceability
of any Transaction Document or the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document.

     (e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, approval, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority, holder of
outstanding securities of the Company or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Securities), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Securities and the
listing of the Shares and Warrant Shares for trading or quotation, as the case
may be, thereon in the time and manner required thereby, (v) the filings
required in accordance with Section 4.6 of this Agreement, and (vi) the waiver
of the obligation to reserve shares by the parties to that certain the Note and
Warrant Purchase Agreement dated February 21, 2008, as amended, by and among the
Company and the investors set forth therein (collectively, the “Required
Approvals”).

     (f) Issuance of the Securities. The Shares have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents will be duly and validly issued, fully paid and nonassessable and free
and clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. The Warrants have been
duly authorized and, when issued and paid for in accordance with the terms of
the Transaction, will be duly and validly issued, free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. The Warrant Shares issuable upon exercise of the
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents and the Warrants will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Securities will be issued in
compliance with all applicable federal and state securities laws. As of the
Closing Date, the Company shall have reserved from its duly authorized capital
stock the number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants). The Company shall, so long as any of the
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Warrants, the number of shares of
Common Stock issuable upon exercise of the Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants).

     (g) Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) is set forth in Schedule 3.1(g)

10

--------------------------------------------------------------------------------

hereto. The Company has not issued any capital stock since the date of its most
recently filed SEC Report other than to reflect stock option and warrant
exercises that do not, individually or in the aggregate, have a material effect
on the issued and outstanding capital stock, options and other securities. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents that have not been effectively waived as of the Closing
Date. Except as set forth on Schedule 3.1(g) or a result of the purchase and
sale of the Shares and Warrants, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(g), the issuance and sale of the Shares and Warrants
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities, which violation would have or would be
reasonably expected to have a Material Adverse Effect. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.

     (h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 12 months preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports, together with the Disclosure Schedules, being collectively
referred to as the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, except where the failure to file on a
timely basis would not have or reasonably be expected to result in a Material
Adverse Effect and would not have or reasonably be expected to result in any
limitation or prohibition on the Company’s ability to register the Shares and
Warrant Shares for resale on Form S-3 or any Purchaser’s ability to use Rule 144
to resell any Securities. As of their respective filing dates, or to the extent
corrected by a subsequent amendment, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. Except as disclosed on Schedule
3.1(h), each of the Material Contracts to which the Company or any Subsidiary is
a party or to which the property or assets of the Company or any of its
Subsidiaries are subject has been filed (or incorporated by reference) as an
exhibit to the SEC Reports.

     (i) Financial Statements. The consolidated financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing (or to the
extent corrected by a subsequent amendment). Such consolidated financial
statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved, except as may be

11

--------------------------------------------------------------------------------

otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments.

     (j) Material Changes. Since the date of the latest financial statements
included within the SEC Reports and except as disclosed on Schedule 3.1(j),
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there have been no events, occurrences or developments that
have had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the Company
or in connection with cashless exercises of options or warrants with a net
issuance feature) and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except Common Stock issued in the ordinary
course as dividends on outstanding preferred stock or issued pursuant to
existing Company stock option or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Reports. Except for the issuance
of the Shares and Warrants contemplated by this Agreement and except as
disclosed on Schedule 3.1(j), no event, liability or development has occurred or
exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

     (k) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as disclosed in the SEC Reports or
Schedule 3.1(k), would, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in the SEC Reports, during the past five years,
neither the Company nor any Subsidiary, nor to the Company’s Knowledge any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the Company’s
Knowledge there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. During the past five years, the Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act.

     (l) Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company. Except as disclosed in Schedule 3.1(l) (with respect to non-domestic
employees), none of the Company’s or any Subsidiary’s employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement. Except as disclosed in the SEC Reports, no executive officer of the
Company (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any of its Subsidiaries that such officer intends to leave the
Company or any such Subsidiary or otherwise terminate such officer’s employment
with the Company or any such Subsidiary. To the Company’s Knowledge, no
executive officer, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary

12

--------------------------------------------------------------------------------

information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

     (m) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or any of
its Subsidiaries or their properties or assets, or (iii) is in violation of, or
in receipt of written notice that it is in violation of, any statute, rule or
regulation of any governmental authority applicable to the Company or any of its
Subsidiaries, except in the case as (i) or (iii) as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(n)      [Reserved].   (o)      Title to Assets. The Company and each of its
Subsidiaries has good and marketable  

title to all tangible personal property owned by it that is material to its
business, in each case free and clear of all Liens except as disclosed on
Schedule 3.1(o) or such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by it under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

     (p) Patents and Trademarks. Except as disclosed on Schedule 3.1(p), (i) the
Company and each of its Subsidiaries owns, possesses, licenses or has other
rights to use, all patents, patent applications, trade and service marks, trade
and service mark applications and registrations, trade names, trade secrets,
inventions, copyrights, licenses, technology, know-how and other intellectual
property rights and similar rights necessary or material for use in connection
with its business as described in the SEC Reports and which the failure to so
have would have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”); (ii) none of the Company nor
any of its Subsidiaries has received a notice (written or otherwise) that any of
the Intellectual Property Rights used by the Company or any Subsidiary violates
or infringes upon the patent, trademark, copyright, trade secret or other
proprietary rights of any Person; (iii) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by any Person that the
Company’s or any Subsidiary’s business as now conducted infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of another; (iv) to the Company’s Knowledge, there is no existing
infringement by another Person of any of the Intellectual Property Rights that
would have or would reasonably be expected to result in a Material Adverse
Effect; (v) all patent applications and patents within the Intellectual Property
Rights have been prosecuted with a duty of candor, and there is no material fact
known by the Company that would preclude the issuance of patents with respect to
said patent applications or that would render any issued patents invalid or
unenforceable; and (vi) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by another Person challenging the
Company’s or any Subsidiary’s rights in or to any material Intellectual Property
Rights, or challenging inventorship, validity or scope of any such Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its and its Subsidiaries’
Intellectual Property Rights, except where failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse

13

--------------------------------------------------------------------------------

Effect. None of the technology employed by the Company or any of its
Subsidiaries has been obtained or is being used by the Company or any Subsidiary
in violation of any contractual obligation binding on the Company or any
Subsidiary or, to the Company’s Knowledge, any of its or its Subsidiaries’
officers, directors or employees or otherwise in violation of the rights of any
Person, which violation would have or would reasonably be expected to have a
Material Adverse Effect.

     (q) Insurance. The Company and each of its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
None of the Company or any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a material increase in cost.

     (r) Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports or as disclosed in Schedule 3.1(r), none of the executive officers
or directors of the Company and, to the Company’s Knowledge, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.

     (s) Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

     (t) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company has established disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under
the Exchange Act) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that have
materially affected, or are reasonably likely to materially affect, the
Company’s internal control over financial reporting.

     (u) Certain Fees. Except as disclosed in Schedule 3.1(u), no person or
entity will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or a
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than the Placement Agent with respect to the offer and sale of
the Shares and Warrants (which fees are being paid by the Company). The
Purchasers shall have no obligation with respect to any fees or with respect to
any claim made by or on behalf of other Persons for fees of a type contemplated
in this paragraph (u) that may be due in connection with the transactions
contemplated by the Transaction Documents. The Company shall indemnify, pay, and

14

--------------------------------------------------------------------------------

hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.

     (v) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers under the Transaction Documents. The issuance and sale of the Shares
and Warrants hereunder does not contravene the rules and regulations of the
Principal Trading Market.

     (w) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares and Warrants, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

     (x) Registration Rights. Other than each of the Purchasers or as set forth
in Schedule 3.1(x) hereto, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

     (y) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration. Except as
disclosed in the SEC Reports, the Company has not, in the 12 months preceding
the date hereof, received written notice from any Trading Market on which the
Common Stock is listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Subject to receipt of the Stockholder Approval and implementation of the reverse
stock split contemplated thereby, the Company will be, and has no reason to
believe that it will not in the foreseeable future continue to be in compliance
with all listing and maintenance requirements of the Principal Trading Market on
the date hereof.

     (z) Application of Takeover Protections; Rights Agreements. The Company and
the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

     (aa) Disclosure. Except as set forth on Schedule 3.1(aa), the Company
confirms that it has not provided, and none of its officers or directors nor, to
the Company’s Knowledge, any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agent to provide, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the Press Release as contemplated by Section 4.6
hereof. The Company understands and confirms that the Purchasers will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under

15

--------------------------------------------------------------------------------

which they were made, not misleading. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereto.

     (bb) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has, directly
or indirectly, at any time within the past six months, made any offers or sales
of any Company security or solicited any offers to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or (ii)
cause the offering of the Securities pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market on which any
of the securities of the Company are listed or designated.

     (cc) Tax Matters. The Company and each of its Subsidiaries (i) has
accurately and timely prepared and filed (or has requested valid extensions
thereof) all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply, except, in the case of clauses (i) and (ii) above, where the
failure to so pay or file any such tax, assessment, charge or return would not
have or reasonably be expected to result in a Material Adverse Effect. There are
no unpaid taxes in any material amount claimed to be due by the Company or any
Subsidiary by the taxing authority of any jurisdiction.

     (dd) Environmental Matters. To the Company’s Knowledge, none of the Company
or any of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending investigation or, to the
Company’s Knowledge, investigation threatened in writing that would reasonably
be expected to lead to such a claim.

     (ee) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any Person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.

     (ff) Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company, any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in the SEC Reports and is not so disclosed.

     (gg) Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any agent or other person acting
on behalf of the Company or any of its Subsidiaries, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any

16

--------------------------------------------------------------------------------

Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.

     (hh) Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

     (ii) Regulation M Compliance. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for or purchased, or paid any compensation
for soliciting purchases of, any of the Securities in violation of Regulation M
under the Exchange Act, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Shares and Warrants.

     (jj) PFIC Status. Neither the Company nor any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

     (kk) OFAC Status. Neither the Company nor any of its Subsidiaries is and,
to the Company’s Knowledge, no director, officer, agent, employee, Affiliate or
Person acting on behalf of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

     (ll) Government Licenses. The Company and its Subsidiaries possess such
permits, certificates, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business of the Company as described in the SEC Reports, including without
limitation, all such approvals, certificates, authorizations and permits
required by the United States Food and Drug Administration (the “FDA”) and/or
other federal, state, local or foreign agencies or bodies engaged in the
regulation of clinical trials, pharmaceuticals, or biohazardous substances or
materials, except where the failure so to possess would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect;
the Company and each of its Subsidiaries is in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except when the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, have or reasonably
be expected to have a Material Adverse Effect; and

17

--------------------------------------------------------------------------------

neither the Company nor any of its Subsidiaries has received any written notice
of Proceedings relating to the revocation or modification of any such
Governmental Licenses which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would have or reasonably be expected
to have a Material Adverse Effect. Where required by applicable laws and
regulations of the FDA or any foreign regulatory authority, the Company and each
of its Subsidiaries has submitted to the FDA or any foreign regulatory authority
an Investigational New Drug Application, or similar application, or amendment or
supplement thereto for a clinical trial it has conducted or sponsored or is
conducting or sponsoring, except where such failure would not, individually or
in the aggregate, have or reasonably be expected to have a Material Adverse
Effect; all such submissions were in material compliance with applicable laws
and rules and regulations when submitted and no material deficiencies have been
asserted by the FDA or such foreign regulatory authority with respect to any
such submissions, except any deficiencies which could not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect.

     (mm) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date, to the Company and the Placement Agent
as follows:

     (a) Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. If such Purchaser is an
entity, the execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

     (b) No Conflicts. The execution, delivery and performance by such Purchaser
of this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.

     (c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares and Warrants
and, upon exercise of the Warrants, will acquire the Warrant Shares

18

--------------------------------------------------------------------------------

issuable upon exercise thereof as principal for its own account and not with a
view to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws;
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity; such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.

     (d) Purchaser Status. At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

     (e) General Solicitation. Such Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general advertisement.

     (f) Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

     (g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

     (h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agent or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate,

19

--------------------------------------------------------------------------------

effected or agreed to effect any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities).

     (i) Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

     (j) Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities. Such Purchaser understands that
the Placement Agent has acted solely as the agent of the Company in this
placement of the Shares and Warrants and such Purchaser has not relied on the
business or legal advice of the Placement Agent or any of its agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

     (k) Reliance on Exemptions. Such Purchaser understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

     (l) No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

     (m) Regulation M. Such Purchaser is aware that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of Common Stock and
other activities with respect to the Common Stock by the Purchasers.

     (n) Beneficial Ownership. The purchase by such Purchaser of the Shares and
Warrants issuable to it at the Closing will not result in such Purchaser
(individually or together with any other Person with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the Commission involving the Company’s securities) acquiring,
or obtaining the right to acquire, in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post-transaction
basis that assumes that such Closing shall have occurred. Such Purchaser does
not presently intend to, alone or together with others, make a public filing
with the Commission to disclose that it has (or that it together with such other
Persons have) acquired, or obtained the right to acquire, as a result of such
Closing (when added to any other securities of the Company that it or they then
own or have the right to acquire), in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post-transaction
basis that assumes that each Closing shall have occurred.

     (o) Residency. Such Purchaser’s residence (if an individual) or offices in
which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

20

--------------------------------------------------------------------------------

     (p) Accuracy of Accredited Investor Questionnaire. The Accredited Investor
Questionnaire delivered by the Purchaser in connection with this Agreement is
complete and accurate in all respects as of the date of this Agreement and will
be correct as of the Closing Date and the effective date of the Registration
Statement; provided, that the Purchaser shall be entitled to update such
information by providing written notice thereof to the Company.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Agreement and the other Transaction Documents.



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES




4.1      Transfer Restrictions.     (a) Compliance with Laws. Notwithstanding
any other provision of this Article IV,  

each Purchaser covenants that the Securities may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters)) that the securities may be sold pursuant to such rule),
(iv) in connection with a bona fide pledge as contemplated in Section 4.1(b), or
(v) a partnership transferring to its partners or former partners in accordance
with partnership interests or a limited liability company transferring to its
members or former members in accordance with their interest in the limited
liability company, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.

     (b) Legends. Certificates evidencing the Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE

21

--------------------------------------------------------------------------------

COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

     The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure of such legended Securities. Each Purchaser
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Securities or for any
agreement, understanding or arrangement between any Purchaser and its pledgee or
secured party. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Each Purchaser acknowledges and agrees that, except as
otherwise provided in Section 4.1(c), any Securities subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a).

     (c) Removal of Legends. The legend set forth in Section 4.1(b) above shall
be removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Securities upon which it is stamped
or issue to such holder by electronic delivery at the applicable balance account
at the Depository Trust Company (“DTC”), if (i) such Securities are registered
for resale under the Securities Act (provided that, if a Purchaser is selling
pursuant to the Registration Statement, such Purchaser agrees to only sell such
Securities during such time that the Registration Statement is effective and not
withdrawn or suspended, and only as permitted by the Registration Statement),
(ii) such Securities are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions. Following the
earlier of (i) the Effective Date or (ii) Rule 144 becoming available for the
resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, the Company
shall deliver to the Transfer Agent irrevocable instructions that the Transfer
Agent shall reissue a certificate representing the applicable Shares or issue a
certificate representing the applicable Warrant Shares without legend upon
receipt by the Transfer Agent of the legended certificates for such Shares. Any
fees (with respect to the Transfer Agent or otherwise) associated with the
removal of such legend shall be borne by the Company. Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Securities (in which case a Purchaser shall also be required to provide
reasonable assurances (in the form of seller and, if applicable, broker
representation letters), the Company will no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent (with
notice to the Company) of (i) a legended certificate representing Shares or
Warrant Shares (endorsed or with stock powers attached, signatures guaranteed,
and otherwise in form necessary to affect the reissuance and/or transfer) or
(ii) an Exercise Notice and payment of the applicable exercise price in the
manner stated in the Warrants to effect the exercise of such Warrant in
accordance with its terms, and an opinion of counsel to the extent required by
Section 4.1(a) (such third Trading Day, the “Legend Removal Date”), deliver or
cause to

22

--------------------------------------------------------------------------------

be delivered to the transferee of such Purchaser or such Purchaser, as
applicable, a certificate representing such Securities that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c) other than to comply with
applicable law. Certificates for Shares or Warrant Shares subject to legend
removal hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.

     (d) Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, in substantially the form of Exhibit E attached hereto (the “Irrevocable
Transfer Agent Instructions”). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 4.1(d) (or instructions that are consistent therewith) will be
given by the Company to its transfer agent in connection with this Agreement,
and that the Securities shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents and applicable law. The Company acknowledges that a
breach by it of its obligations under this Section 4.1(d) will cause irreparable
harm to a Purchaser. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 4.1(d) will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

     (e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares and Warrant Shares in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Shares or the Warrant Shares is not
effective or that the prospectus included in such Registration Statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Shares and Warrant Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares or
Warrant Shares pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act. Both the Company and its
Transfer Agent, and their respective directors, officers, employees and agents,
may rely on this Section 4.1(e) and each Purchaser hereunder, severally and not
jointly with the other Purchasers, will indemnify and hold harmless each of such
persons from any breaches or violations of this Section 4.1(e) by such
Purchaser.

     (f) Buy-In. If the Company shall fail for any reason or for no reason to
issue to a Purchaser unlegended certificates within three Trading Days after
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three
Trading Day period, such Purchaser is required to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that such Purchaser anticipated
receiving from the Company without any restrictive legend (a “Buy-In”), then the
Company shall, within three Trading Days after such Purchaser’s request and in
such Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an
amount equal to such Purchaser’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the shares of Common Stock held by such Purchaser equal
to the number of shares of Common Stock so

23

--------------------------------------------------------------------------------

purchased shall be forfeited to the Company and the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to such Purchaser a
certificate or certificates representing such shares of Common Stock and pay
cash to the Purchaser in an amount equal to the excess (if any) of the Buy-In
Price over the product of (a) such number of shares of Common Stock, multiplied
by (b) the Closing Bid Price on the Deadline Date. A Purchaser shall provide the
Company written notice indicating the amounts payable to such Purchaser in
respect of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Company.

     4.2 Reservation of Common Stock. The Company shall take all action
necessary and otherwise within its corporate power and authority to at all times
have authorized, and reserved for the purpose of issuance from and after the
Closing Date the number of shares of Common Stock issuable upon exercise of the
Warrants issued at the Closing (without taking into account any limitations on
exercise of the Warrants set forth in the Warrants).

     4.3 Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions. The
Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

     4.4 Furnishing of Information. In order to enable the Purchasers to sell
the Securities under Rule 144, until the earlier of (i) the date that the
Securities cease to be Registrable Securities (as defined in the Registration
Rights Agreement) (and for no less than 12 months from the Closing) and (ii) a
Fundamental Transaction (as defined in the Warrant) pursuant to which the
Company is no longer a reporting company under the Exchange Act, the Company
shall use its commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. Except as set forth in clause (ii) above, during such period,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144.

     4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

     4.6 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City
time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to
Oppenheimer & Co. Inc., disclosing all material terms of the transactions
contemplated hereby. On or before 5:30 p.m., New York City time, on the second
Trading Day immediately following the execution of this Agreement, the Company
will file a Current Report on Form 8-K with the Commission describing the terms
of the Transaction Documents (and including as exhibits to such Current Report
on Form 8-K the material Transaction Documents (including, without limitation,
this Agreement, the form of Warrant and the Registration Rights Agreement)).
Notwithstanding the foregoing, the Company

24

--------------------------------------------------------------------------------

shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the Commission (other than the Registration
Statement) or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law, request of the Staff of the Commission or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior written notice of such disclosure permitted under this subclause (ii).
From and after the issuance of the Press Release, no Purchaser shall be in
possession of any material, non-public information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the Press Release unless a Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that it will
comply with the provisions of any confidentiality or nondisclosure agreement
executed by it and, in addition, until such time as the transactions
contemplated by this Agreement are required to be publicly disclosed by the
Company as described in this Section 4.6, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

     4.7 Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers.

     4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

     4.9 Use of Proceeds. The Company shall use the net proceeds from the sale
of the Shares and Warrants hereunder to repay a portion of the indebtedness (the
“Existing Secured SVB Debt”) of the Company and its Subsidiaries pursuant to
that certain (A) Second Amended and Restated Loan and Security Agreement dated
as of November 30, 2011 (as amended as of the date hereof, “Loan Agreement”) and
a certain Amended and Restated Export-Import Bank Loan and Security Agreement,
dated as of November 30, 2011 (as amended as of the date hereof, the “EXIM Bank
Loan and Security Agreement”, and together the “Loan Agreements”), in each case
between the Company and Silicon Valley Bank, and otherwise for working capital
and general corporate purposes.

     4.10 Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and

25

--------------------------------------------------------------------------------

the directors, officers, shareholders, agents, members, partners or employees
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against a Purchaser in any capacity, or any Purchaser Party or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Purchaser seeking indemnification, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser’s representations, warranties or covenants
under the Transaction Documents or any agreements or understandings such
Purchaser may have with any such stockholder or any violations by the Purchaser
of state or federal securities laws or any conduct by such Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance). To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Promptly after receipt by any such Person (the “Indemnified
Person”) of notice of any demand, claim or circumstances which would or might
give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to this
Section 4.10, such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses relating to such action,
proceeding or investigation; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Company shall not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

     4.11 Listing of Securities. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares and Warrant Shares and shall use its reasonable best efforts to take all
steps necessary in connection therewith.

     4.12 Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser. The Company, on or
before the Closing Date shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification) and shall provide
evidence of such actions promptly upon the written request of any Purchaser.

26

--------------------------------------------------------------------------------

     4.13 Delivery of Shares and Warrants After Closing. The Company shall
deliver, or cause to be delivered, the respective Shares and Warrants purchased
by each Purchaser to such Purchaser within three Trading Days of the Closing
Date.

     4.14 Dispositions and Confidentiality After The Date Hereof. Such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first required to be publicly
announced as described in Section 4.6 or (ii) this Agreement is terminated in
full pursuant to Section 5.4. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.6, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules. Notwithstanding the foregoing,
in the event that a Purchaser is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall apply only with respect to the
portion of assets managed by the portfolio manager that have knowledge about the
financing transaction contemplated by this Agreement.

     4.15 Subsequent Equity Sales. From the date hereof until 30 days after the
Effective Date, the Company shall not issue shares of Common Stock or Common
Stock Equivalents; provided, however, the 30-day period set forth in this
Section 4.15 shall be extended for the number of Trading Days during such period
in which (i) trading in the Common Stock is suspended by any Trading Market, or
(ii) following the Effective Date, the Registration Statement is not effective
or the prospectus included in the Registration Statement may not be used by the
Purchasers for the resale of the Shares and Warrant Shares. Notwithstanding the
foregoing, in no event shall this Section 4.15 prohibit the Company from issuing
shares of Common Stock or Common Stock Equivalents (i) in connection with
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, (ii) upon the exercise of any options or warrants
outstanding on the date hereof, (iii) upon the exercise of the Warrants, or (iv)
to employees, directors or consultants pursuant to any stock option or equity
incentive or employee stock purchase plan.

     4.16 Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or would reasonably
be expected to result in a Material Adverse Effect, except that for purposes of
this Section 4.16, any of the following, either alone or in combination, shall
not be deemed a Material Adverse Effect: (A) effects caused by changes or
circumstances affecting general market conditions in the U.S. economy or which
are generally applicable to the industry in which the Company operates, (B)
effects resulting from or relating to the announcement or disclosure of the sale
of the Securities or other transactions contemplated by this Agreement, or (C)
effects caused by any event, occurrence or condition resulting from or relating
to the taking of any action in accordance with this Agreement.

     4.17 Stockholder Approval Event. On or prior to the fifteenth (15th) day
following the Closing Date, the Company shall prepare and file with the
Commission either (i) a proxy statement pursuant to Section 14(a) of the
Exchange Act or (ii) an information statement pursuant to Section 14(c) of the
Exchange Act in connection with obtaining Stockholder Approval. Each Purchaser
shall vote all shares of

27

--------------------------------------------------------------------------------

capital stock held by such Purchaser that are eligible to vote in favor of or
consent to such actions necessary to obtain Stockholder Approval (as defined
below). The Company shall obtain Stockholder Approval within ninety (90) days of
the Closing Date (the “Stockholder Approval Termination Date”) and effect an
increase to the authorized shares of Common Stock of the Company (or a Permitted
Split (as defined in the Securities Purchase Agreement of even date herewith)
within one (1) Business day or otherwise as soon as reasonably practicable after
obtaining Stockholder Approval. The Stockholder Approval Termination Date may be
extended by the Company without notice to the Purchasers for up to an additional
thirty (30) days.

     4.18 Equal Treatment of Purchasers. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.



ARTICLE V
CONDITIONS PRECEDENT TO CLOSING




     5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities at the Closing. The obligation of each Purchaser to acquire Shares
and Warrants at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by the Required Purchasers, except with
respect to the deliveries required by Section 2.2(a) which by their terms
provide the Purchaser the right to agree otherwise, which condition may be
waived by such Purchaser (as to itself only):

     (a) Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

     (b) Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing, including the deliveries required by Section 2.2(a).

     (c) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

     (d) Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

     (e) Adverse Change. Since the date of execution of this Agreement, no event
or series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.

28

--------------------------------------------------------------------------------

     (f) Listing. The Company shall have filed a Notification: Listing of
Additional Shares with the NASDAQ Global Market with respect to the Shares and
the Warrant Shares and shall have received no objection thereto from the NASDAQ
Global Market.

     (g) No Suspensions of Trading in Common Stock. The Common Stock shall not
have been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

     5.2 Conditions Precedent to the Obligations of the Company to Sell
Securities at the Closing. The Company’s obligation to sell and issue the Shares
and Warrants at the Closing to each Purchaser is subject to the fulfillment to
the satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company (except for the deliveries
required by Section 2.2(b)(ii), which may not be waived):

     (a) Representations and Warranties. The representations and warranties made
by such Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date.

     (b) Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date; including the deliveries
required by Section 2.2(b).

     (c) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

     (d) Listing. The Company shall have filed a Notification: Listing of
Additional Shares with the NASDAQ Global Market with respect to the Shares and
the Warrant Shares and shall have received no objection thereto from the NASDAQ
Global Market.

     (e) Amendment to Warrants. Each Purchaser shall have entered into an
amendment, reasonably satisfactory to the Company, to each outstanding warrant
to purchase Common Stock that it holds to limit the exercisability of each such
warrant to the extent exercise would result in the Purchaser or any of its
affiliates beneficially owning more than 19.99% of the Company’s outstanding
Common Stock.

5.3      Termination of Obligations to Effect Closing; Effects.     (a) The
obligations of the Company, on the one hand, and the Purchasers, on the other  



hand, to effect the Closing shall terminate as follows:




(i) Upon the mutual written consent of the Company and the Required



Purchasers;




29

--------------------------------------------------------------------------------

     (ii) By the Company if any of the conditions set forth in Section 5.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;

     (iii) By the Required Purchasers if any of the conditions set forth in
Section 5.1 shall have become incapable of fulfillment, and shall not have been
waived by such Required Purchasers; or

     (iv) By either the Company or the Required Purchasers if the Closing has
not occurred on or prior to May __, 2012;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

     (b) In the event of termination by the Company or the Required Purchasers
of their obligations to effect the respective Closing pursuant to this Section
5.4, written notice thereof shall forthwith be given to the other Purchasers by
the Company. Nothing in this Section 5.4 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.



ARTICLE VI
MISCELLANEOUS




     6.1 Fees and Expenses. The Company and the Purchasers shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers. Each Purchaser, severally and not jointly with any
other Purchaser, shall be responsible for all other tax liability that may arise
as a result of holding or transferring the Securities by it.

     6.2 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

     6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 6.3 on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

30

--------------------------------------------------------------------------------

If to the Company:    Stereotaxis, Inc.      4320 Forest Park Avenue      Suite
100          St. Louis, Missouri 63108      Telephone No.:    314-678-6100     
Facsimile No.:    314-678-6159      Attention: Karen Duros      E-mail:
Karen.duros@stereotaxis.com 




  With a copy, which shall not constitute notice:






Bryan Cave LLP
One Metropolitan Square, Suite 3600
211 N. Broadway
St. Louis, Missouri 63102
Facsimile No.: 314-259-2020
Attention: Robert J. Endicott, Esq.
E-mail: rjendicott@bryancave.com




If to a Purchaser:    To the address set forth under such Purchaser’s name on
the signature page      hereof; 


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

     6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Required
Purchasers at the time of such amendment (which amendment shall be binding on
all Purchasers), or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought; provided, that any amendment, waiver
modification or supplement of this Agreement that modifies (i) the Purchase
Price per unit or the aggregate Purchase Price of any Purchaser, (ii) the amount
of the Purchase Price, (iii) the definition of Required Purchasers, or (iii)
Article II, Section 3.2, Section 4.17, Section 4.18, Article V or Section 6.4 of
this Agreement, or does not apply to a Purchaser in the same fashion as it
applies to any other Purchaser or causes any such Purchaser to assume any
additional liability or material obligation, may be effected only pursuant to a
written instrument signed by the Company and such Purchaser. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

     6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

     6.6 Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights

31

--------------------------------------------------------------------------------

or obligations hereunder, may not be assigned by the Company without the prior
written consent of the Required Purchasers at the time of such consent. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchasers”.

     6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (i) the Placement Agent is the intended third party
beneficiaries of Article III hereof and shall be permitted to rely on the legal
opinion identified in Section 2.2(a)(iv) hereof and (ii) each Purchaser Party is
an intended third party beneficiary of Section 4.10.

     6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

     6.9 Survival. Subject to applicable statute of limitations, the
representations, warranties agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.

     6.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

     6.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

32

--------------------------------------------------------------------------------

     6.12 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

     6.13 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

     6.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

     6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

     6.16 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

     6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,

33

--------------------------------------------------------------------------------

operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Goodwin Procter LLP, counsel to the Placement Agent. Each
Purchaser acknowledges that Goodwin Procter LLP has rendered legal advice to the
Placement Agent and not to such Purchaser in connection with the transactions
contemplated hereby, and that each such Purchaser has relied for such matters on
the advice of its own respective counsel. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any
Purchaser.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

34

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock and Warrant
Purchase

Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



STEREOTAXIS, INC.






By:_/s/ Michael P. Kaminski
Name: Michael P. Kaminski
Title: CEO




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] [SIGNATURE PAGES FOR PURCHASERS
FOLLOW]

--------------------------------------------------------------------------------

NAME OF PURCHASER: Franklin Strategic Series – Franklin Small-Mid Cap Growth
Fund

By: /s/ Edward B. Jamison Name: Edward B. Jamison

Title: President and Chief Investment Officer

Franklin Advisers, Inc., as investment manager and attorney- in-fact Aggregate
Purchase Price: $2,377,321.25 Number of Shares to be Acquired: 5,155,761 Number
of Warrants to be Acquired: 5,155,761

Tax ID No.:
____________________

Address for Notice:

__________________________________

__________________________________

__________________________________

Telephone No.:
_______________________
Facsimile No.:
________________________
E-mail Address:
________________________
Attention:
_______________________

Delivery Instructions: (if different than above)

c/o
_______________________________
Street:
____________________________
City/State/Zip:
______________________
Attention:
__________________________
Telephone No.:
____________________________

--------------------------------------------------------------------------------

NAME OF PURCHASER: Franklin Templeton Variable Insurance Products Trust –
Franklin Small Mid Cap Growth Securities Fund

By: /s/ Edward B. Jamison Name: Edward B. Jamison

Title: President and Chief Investment Officer

Franklin Advisers, Inc., as investment manager and attorney- in-fact Aggregate
Purchase Price: $566,430.43 Number of Shares to be Acquired: 1,228,433 Number of
Warrants to be Acquired: 1,228,433

Tax ID No.:
____________________

Address for Notice:

__________________________________

__________________________________

__________________________________

Telephone No.:
_______________________
Facsimile No.:
________________________
E-mail Address:
________________________
Attention:
_______________________

Delivery Instructions: (if different than above)

c/o
_______________________________
Street:
____________________________
City/State/Zip:
______________________
Attention:
__________________________
Telephone No.:
____________________________

--------------------------------------------------------------------------------

NAME OF PURCHASER: Franklin Templeton Investment Funds – Franklin U.S. Small-Mid
Cap Growth Fund

By: /s/ Edward B. Jamison Name: Edward B. Jamison

Title: President and Chief Investment Officer

Franklin Advisers, Inc., as investment manager and attorney- in-fact Aggregate
Purchase Price: $56,248.22 Number of Shares to be Acquired: 121,987 Number of
Warrants to be Acquired: 121,987

Tax ID No.:
____________________

Address for Notice:

__________________________________

__________________________________

__________________________________

Telephone No.:
_______________________
Facsimile No.:
________________________
E-mail Address:
________________________
Attention:
_______________________

Delivery Instructions: (if different than above)

c/o
_______________________________
Street:
____________________________
City/State/Zip:
______________________
Attention:
__________________________
Telephone No.:
____________________________

--------------------------------------------------------------------------------

NAME OF PURCHASER: ALAFI CAPITAL CO, LLC

By: /s/ Chris Alafi Name: Chris Alafi Title: Managing Partner

Aggregate Purchase Price: $4,000,000 Number of Shares to be Acquired: 8,674,908
Number of Warrants to be Acquired: 8,674,908

Tax ID No.:
____________________

Address for Notice:

__________________________________

__________________________________

__________________________________

Telephone No.:
_______________________
Facsimile No.:
________________________
E-mail Address:
________________________
Attention:
_______________________

Delivery Instructions: (if different than above)

c/o
_______________________________
Street:
____________________________
City/State/Zip:
______________________
Attention:
__________________________
Telephone No.:
____________________________

--------------------------------------------------------------------------------

NAME OF PURCHASER: Sanderling Venture Partners VI Co-Investment Fund, L.P.

Sanderling Ventures Management VI*

By: /s/ Fred A. Middleton Name: Fred A. Middleton Title: Managing Director

Aggregate Purchase Price: $3,000,000 Number of Shares to be Acquired: 6,506,181
Number of Warrants to be Acquired: 6,506,181

Tax ID No.:
____________________

Address for Notice:

__________________________________

__________________________________

__________________________________

Telephone No.:
_______________________
Facsimile No.:
________________________
E-mail Address:
________________________
Attention:
_______________________

Delivery Instructions: (if different than above)

c/o
_______________________________
Street:
____________________________
City/State/Zip:
______________________
Attention:
__________________________

Telephone No.:
____________________________
*Allocations to be provided separately.

--------------------------------------------------------------------------------



EXHIBITS:




A:      Form of Warrant   B:      Form of Registration Rights Agreement  

C-1:    Accredited Investor Questionnaire  C-2:    Stock Certificate
Questionnaire 


D:      Form of Opinion of Company Counsel   E:      Form of Irrevocable
Transfer Agent Instructions   F:      Form of Secretary’s Certificate   G:     
Form of Officer’s Certificate   H:      Wire Instructions   I:      Form of
Lock-Up Agreement   J:      List of Persons signing Lock-Up Agreements   K:     
Form of Voting Agreement  

--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant

--------------------------------------------------------------------------------



EXHIBIT B




Form of Registration Rights Agreement

--------------------------------------------------------------------------------



Instruction Sheet




(to be read in conjunction with the entire Stock and Warrant Purchase Agreement
and Registration Rights Agreement)

A. Complete the following items in the Stock and Warrant Purchase Agreement
and/or Registration Rights Agreement:

1.      Provide the information regarding the Purchaser requested on the
signature page. The Stock and Warrant Purchase Agreement and the Registration
Rights Agreement must be executed by an individual authorized to bind the
Purchaser.   2.      Exhibit C-1 – Accredited Investor Questionnaire:    
Provide the information requested by the Accredited Investor Questionnaire   3. 
    Exhibit C-2 Stock Certificate Questionnaire:     Provide the information
requested by the Stock Certificate Questionnaire   4.      Annex B to the
Registration Rights Agreement -- Selling Securityholder Notice and Questionnaire
    Provide the information requested by the Selling Securityholder Notice and
Questionnaire  

B.      Instructions regarding the transfer of funds for the purchase of
Securities is set forth on Exhibit H to the Stock and Warrant Purchase
Agreement.  

--------------------------------------------------------------------------------



EXHIBIT C-1






ACCREDITED INVESTOR QUESTIONNAIRE




(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)



To: Stereotaxis, Inc.




This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, certain warrants and shares of common
stock that may be issued upon exercise of such warrants (collectively, the
“Securities”), of Stereotaxis, Inc., a Delaware corporation (the “Corporation”).
The Securities are being offered and sold by the Corporation without
registration under the Securities Act of 1933, as amended (the “Act”), and the
securities laws of certain states, in reliance on the exemptions contained in
Section 4(2) of the Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws. The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling Securities to such investor. The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.



PART A. BACKGROUND INFORMATION




Name of Beneficial Owner of the Securities:
________________________________________________

Business Address:
_____________________________________________________________________

        (Number and Street)      (City)        (State)    (Zip Code)  Telephone
Number:    (___)         


If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:
________________________________________________________________________
State of formation:
______________________
Approximate Date of formation:
____________________

Were you formed for the purpose of investing in the securities being offered?



Yes ____






No ____




--------------------------------------------------------------------------------

If an individual:

Residence Address:
____________________________________________________________________

                       (Number and Street)      (City)                     
 (State)                                                               (Zip
Code)  Telephone Number: (___)      Age:    Citizenship:    Where registered to
vote: 


Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?



Yes ____






No ____




Social Security or Taxpayer Identification No.
_______________________________________________

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

     In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Securities of the Company.

__    (1)    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan          association or other institution as defined in Section
3(a)(5)(A) of the Securities Act          whether acting in its individual or
fiduciary capacity;    __    (2)    A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act          of 1934;    __    (3)    An
insurance company as defined in Section 2(13) of the Securities Act;    __   
(4)    An investment company registered under the Investment Company Act of 1940
or a          business development company as defined in Section 2(a)(48) of
such act;    __    (5)    A Small Business Investment Company licensed by the
U.S. Small Business          Administration under Section 301(c) or (d) of the
Small Business Investment Act of          1958;    __    (6)    A plan
established and maintained by a state, its political subdivisions, or any       
  agency or instrumentality of a state or its political subdivisions, for the
benefit of its          employees, if such plan has total assets in excess of
$5,000,000;    __    (7)    An employee benefit plan within the meaning of the
Employee Retirement Income          Security Act of 1974, if the investment
decision is made by a plan fiduciary, as          defined in Section 3(21) of
such act, which is either a bank, savings and loan 


--------------------------------------------------------------------------------

    association, insurance company, or registered investment adviser, or if the
employee      benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with      investment decisions made solely by persons that
are accredited investors;    __ (8)    A private business development company as
defined in Section 202(a)(22) of the      Investment Advisers Act of 1940;    __
(9)    An organization described in Section 501(c)(3) of the Internal Revenue
Code, a      corporation, Massachusetts or similar business trust, or
partnership, not formed for      the specific purpose of acquiring the
Securities, with total assets in excess of      $5,000,000; 


__ (10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

___(11) A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000 (excluding
the value of such persons’ primary residence);

___(12) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

___(13) An executive officer or director of the Company;

___(14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.



A. FOR EXECUTION BY AN INDIVIDUAL:






  By






  Date






  Print Name:






B. FOR EXECUTION BY AN ENTITY:






  Entity Name:






  By






  Date






  Print Name:
Title:




--------------------------------------------------------------------------------

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

    Entity Name:                             By 

--------------------------------------------------------------------------------

Date                             Print Name:                         Title:     
    Entity Name:                             By 

--------------------------------------------------------------------------------

Date                             Print Name:                         Title: 


--------------------------------------------------------------------------------

EXHIBIT C-2

Stock Certificate Questionnaire

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

1.      The exact name that the Securities are to be registered in (this is the
name that will appear on the stock certificate(s)).     You may use a nominee
name if appropriate:   2.      The relationship between the Purchaser of the
Securities and the Registered Holder listed in response to Item 1 above:   3.   
  The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:  

4.      The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:  

--------------------------------------------------------------------------------



EXHIBIT D

Form of Opinion of Company Counsel




1.      Based solely on a recently dated good standing certificate from the
Delaware Secretary of State, the Company is validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
corporate power to (i) execute, deliver and perform the Purchase Agreement, the
Registration Rights Agreement and the Warrants (collectively, the “Transaction
Documents”) and (ii) own, lease and operate its properties and to conduct its
business in all material respects as set forth in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2011. Based solely on recently
dated good standing certificates from the Secretaries of State of the applicable
jurisdictions, the Company is duly qualified or admitted to transact business
and is in good standing as a foreign corporation in the jurisdictions set forth
on an appendix to be attached to the opinion.   2.      Each of the Transaction
Documents has been authorized by all necessary corporate action of, and executed
and delivered by, the Company, and constitutes a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to certain customary enforceability exceptions to be set forth in the
opinion.   3.      The execution and delivery of the Transaction Documents by
the Company and the performance by the Company of its obligations thereunder and
the issuance and sale of the Securities by the Company do not and will not
result in (a) any violation of (i) the provisions of the Restated Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), or Amended
Bylaws of the Company (the “Bylaws”), or (ii) any provision of applicable
federal or Missouri State statute or regulation that we, based on our
experience, recognize as applicable to the Company in transactions of this type
(other than federal and state securities or “blue sky” laws, as to which no
opinion is expressed in this paragraph), or (b) a breach or default under any
agreement to which the Company is a party or bound (this opinion being limited
(i) to those agreements identified on Exhibit A attached hereto and (ii) in that
we express no opinion with respect to any violation or default (a) arising under
or based upon any cross-default provision insofar as it relates to a violation
or default under an agreement not identified on Exhibit A attached hereto or (b)
arising as a result of any violation or default under any agreement or covenant
by failure to comply with any financial or numerical requirement requiring
computation).   4.      The Company has an authorized equity capitalization of
100,000,000 shares of Common Stock and 10,000,000 shares of preferred stock.  
5.      The Shares have been authorized by all necessary corporate action of the
Company and, when issued and delivered to the Purchasers pursuant to the
Purchase Agreement against payment of the consideration therefor as provided
therein, will be validly issued, fully paid and nonassessable.   6.      The
Warrant Shares initially issuable upon exercise of the Warrants have been
authorized by all necessary corporate action of the Company and, when and if
issued upon exercise of the Warrants in accordance with the terms thereof
against payment of the consideration therefor as provided therein, will be
validly issued, fully paid and nonassessable.   7.      The holders of shares of
Common Stock are not entitled to any (i) pre-emptive rights pursuant to the
General Corporation Law of the State of Delaware (the “DGCL”) or the  

--------------------------------------------------------------------------------

  Certificate of Incorporation or Bylaws or (ii) contractual pre-emptive rights
under those agreements identified on Exhibit A attached hereto.   8.      No
approval, consent, order, authorization, designation, declaration or filing by
or with any federal or Missouri regulatory, administrative or other governmental
body is required for the due execution and delivery of the Transaction
Documents, and the consummation of the transactions therein contemplated, or in
connection with the issuance or sale of the Securities by the Company to the
Purchasers, except (i) for the filing of Form D with the Securities and Exchange
Commission, (ii) periodic and other reporting requirements under the Securities
Exchange Act of 1934 and the rules and regulations thereunder and (iii) as may
be required under state securities or “blue sky” laws.   9.      Assuming (i)
the accuracy of the representations and warranties of the Company and the
Purchasers set forth in the Purchase Agreement, (ii) the due performance by the
Company and the Purchasers of the covenants and agreements set forth in the
Purchase Agreement, and (iii) compliance by the Purchasers with the offering and
transfer procedures set forth in the Purchase Agreement, based on current
interpretations by the Staff of the Commission, the offer, issuance, sale and
delivery of the Securities by the Company to the Purchasers pursuant to the
Purchase Agreement constitute exempt transactions under the Securities Act of
1933 and do not under existing law require the registration of the Securities
under the Securities Act of 1933, it being understood that no opinion is being
expressed as to any subsequent resale of the Securities.   10.      To our
knowledge, no action or proceeding against and naming the Company is pending
before any court, governmental authority or arbitrator that challenges the
validity or enforceability of the Purchase Agreement or the Registration Rights
Agreement, or seeks to enjoin the performance of the Purchase Agreement or the
Registration Rights Agreement by the Company.   11.      The Company is not, and
will not become, as a result of the consummation of the transactions
contemplated by the Transaction Documents, and application of the net proceeds
therefrom as described in the Purchase Agreement, required to register as an
investment company under the 1940 Act.  

--------------------------------------------------------------------------------



EXHIBIT E






Form of Irrevocable Transfer Agent Instructions






As of May ___, 2012






Broadridge
51 Mercedes Way
Edgewood, NY 11717
Attn: Brooke Laskowski






Ladies and Gentlemen:




     Reference is made to that certain Stock and Warrant Purchase Agreement,
dated as of May 7, 2012 (the “Agreement”), by and among Stereotaxis, Inc., a
Delaware corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Common Stock of the Company, par value $0.001 per share (the
“Common Stock”), and warrants (the “Warrants”), which are exercisable into
shares of Common Stock.

     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any:

    (i)    to issue certificates representing shares of Common Stock upon
transfer or resale of  the Shares; and              (ii)    to issue shares of
Common Stock upon the exercise of the Warrants (the “Warrant 


Shares”) to or upon the order of a Holder from time to time upon delivery to you
of a properly completed and duly executed Exercise Notice, in the form attached
hereto as Annex I, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon together with
indication of receipt of the exercise price therefor.

     You acknowledge and agree that so long as you have received (a) written
confirmation from the Company that either (1) a registration statement covering
resales of the Shares and the Warrant Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares and the Warrant
Shares have been sold in conformity with Rule 144 under the Securities Act
(“Rule 144”) or are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions and (b) if applicable, a copy of such registration statement, then,
unless otherwise required by law, within three business days of your receipt of
a notice of transfer, Shares or the Exercise Notice, you shall issue the
certificates representing the Shares and/or the Warrant Shares, as the case may
be, registered in the names of such Holders or transferees, as the case may be,
and such certificates shall not bear any legend restricting transfer of the
Shares or the Warrant Shares thereby and should not be subject to any
stop-transfer restriction. Certificates for Shares or Warrant Shares subject to
legend removal hereunder may be transmitted by you to the Purchasers by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company as directed by such Purchaser. If such Shares and Warrant Shares are not
registered for resale under the Securities Act or able to be sold under Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions, then the certificates for such Shares
and/or Warrant Shares shall bear the following legend:

--------------------------------------------------------------------------------

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

     A form of written confirmation from the Company that a registration
statement covering resales of the Shares and the Warrant Shares has been
declared effective by the Commission under the Securities Act is attached hereto
as Annex II.

     Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.

     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.



Very truly yours,

STEREOTAXIS, INC.






By:
__________________________________
Name:
________________________________
Title:
________________________________






Acknowledged and Agreed:

BROADRIDGE

By:
__________________________________
Name:
________________________________
Title:
________________________________

Date:
_________________
, 2012




--------------------------------------------------------------------------------



Annex I






Form of Exercise Notice




(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the Warrants)



To: Stereotaxis, Inc.




(1) The undersigned holder hereby exercises the right to purchase
_________
of the shares of Common Stock (the “Warrant Shares”) of Stereotaxis, Inc. (the
“Company”) pursuant to the Warrant (the “Warrant”). Capitalized terms used
herein and not otherwise defined herein have the respective meanings set forth
in the Warrant.

(2)      The Holder intends that payment of the Exercise Price shall be made as
(check one):     “Cash Exercise” with respect to
________________
Warrant Shares; and/or     “Cashless Exercise” with respect to
________________
Warrant Shares.   (3)      If the Holder has elected a Cash Exercise, the holder
shall pay the sum of $
_______
to the Company  



in accordance with the terms of the Warrant.




(4)    Pursuant to this Exercise Notice, the Company shall deliver to the
Holder    Warrant  Shares in accordance with the terms of the Warrant.     


(5) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby,
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 11 of this Warrant
to which this notice relates.



Dated:
_______________
, ____

Name of Holder:




By:
__________________________________
Name:
_______________________________
Title:
_______________________________

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT




     The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs Broadridge to issue the above
indicated number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated May [__], 2012, from the Company and acknowledged and agreed
to by Broadridge.



STEREOTAXIS, INC.






By:
__________________________________
Name:
________________________________
Title:
________________________________




--------------------------------------------------------------------------------



Annex II




FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT



Broadridge
51 Mercedes Way
Edgewood, NY 11717
Attn: Brooke Laskowski






  Re: Stereotaxis, Inc.






Ladies and Gentlemen:




     Stereotaxis, Inc., a Delaware corporation (the “Company”), has entered into
a Stock and Warrant Purchase Agreement, dated as of May [__], 2012, with the
buyers named therein (collectively, the “Purchasers”) pursuant to which the
Company issued to the Purchasers shares of the Company’s common stock, $0.001
par value per share (the “Common Stock”), and warrants exercisable for shares of
Common Stock (the “Warrants”). Pursuant to that certain Registration Rights
Agreement of even date, the Company agreed to register the resale of the Common
Stock, including the shares of Common Stock issuable upon exercise of the
Warrants (collectively, the “Registrable Securities”), under the Securities Act
of 1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on , 2012, the Company
filed a Registration Statement on Form S-3 (File No. 333- ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling stockholder thereunder.

     In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on
__________
, ____, and we have no knowledge, after telephonic inquiry of a member of the
staff, that any stop order suspending its effectiveness has been issued or that
any proceedings for that purpose are pending before, or threatened by, the
Commission and the Registrable Securities are available for resale under the
Securities Act pursuant to the Registration Statement.

     This letter shall serve as our standing notice to you that the Common Stock
may be freely transferred by the Purchasers pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Purchasers
or the transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated May [__], 2012, provided
at the time of such reissuance, the Company has not otherwise notified you that
the Registration Statement is unavailable for the resale of the Registrable
Securities. This letter shall serve as our standing instructions with regard to
this matter.



Very truly yours,

STEREOTAXIS, INC.






By:






Name:
Title:




--------------------------------------------------------------------------------



EXHIBIT F






Form of Secretary’s Certificate




The undersigned hereby certifies that she is the duly elected, qualified and
acting Secretary of Stereotaxis, Inc., a Delaware corporation (the “Company”),
and that as such she is authorized to execute and deliver this certificate in
the name and on behalf of the Company and in connection with the Stock and
Warrant Purchase Agreement, dated as of May [__], 2012, by and among the Company
and the investors party thereto (the “Stock and Warrant Purchase Agreement”),
and further certifies in her official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Stock and Warrant
Purchase Agreement.

     (a) Attached hereto as Exhibit A is a true, correct and complete copy of
the resolutions duly adopted by the duly authorized Pricing Committee of the
Board of Directors of the Company (the “Committee”) at a meeting of the
Committee held on May [__], 2012 approving the transactions contemplated by the
Stock and Warrant Purchase Agreement and the other Transaction Documents and the
issuance of the Securities. Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

     (b) Attached hereto as Exhibit B is a true, correct and complete copy of
the Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

     (c) Attached hereto as Exhibit C is a true, correct and complete copy of
the Bylaws of the Company and any and all amendments thereto currently in
effect, and no action has been taken to further amend, modify or repeal such
Bylaws, the same being in full force and effect in the attached form as of the
date hereof.

     (d) Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the Stock
and Warrant Purchase Agreement and each of the Transaction Documents on behalf
of the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

Name    Position    Signature  Samuel W. Duggan, II    Chief Financial Officer 
   


IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of this __ day
of May, 2012.



Karen Witte Duros
Secretary




--------------------------------------------------------------------------------

I, Samuel W. Duggan, II, Chief Financial Officer, hereby certify that Karen
Duros is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is her true signature.



Samuel W. Duggan, II
Chief Financial Officer




--------------------------------------------------------------------------------



EXHIBIT A






Resolutions




--------------------------------------------------------------------------------



EXHIBIT B






Certificate of Incorporation




--------------------------------------------------------------------------------



EXHIBIT C






Bylaws




--------------------------------------------------------------------------------



EXHIBIT G






Form of Officer’s Certificate




The undersigned, the Chief Financial Officer of Stereotaxis, Inc., a Delaware
corporation (the “Company”), pursuant to the Stock and Warrant Purchase
Agreement, dated as of May [__], 2012, by and among the Company and the
investors signatory thereto (the “Stock and Warrant Purchase Agreement”), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Stock and
Warrant Purchase Agreement):

1.      The representations and warranties of the Company contained in the Stock
and Warrant Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the date hereof,
as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.   2.      The Company has
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the date hereof.  

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of



May, 2012.






___________________________
Samuel W. Duggan, II
Chief Financial Officer




--------------------------------------------------------------------------------



EXHIBIT H

Wire Instructions




JPMorgan Chase Bank ABA # 021000021 Account Number: 9009002701

Account Name: WSS Global Fee Billing Ref: Stereotaxis, Inc.

--------------------------------------------------------------------------------



EXHIBIT I






Form of Lock-Up Agreement






May ___, 2012






OPPENHEIMER & CO. INC.
300 Madison Avenue
New York, New York 10017

Re: Private Placement of Securities

Ladies and Gentlemen:




     The undersigned understands that Oppenheimer & Co. Inc. proposes to act as
the lead placement agent (the “Placement Agent”), for Stereotaxis, Inc., a
Delaware corporation (the “Company”), in connection with a proposed private
placement (the “Offering”) of shares (the “Shares”) of common stock, par value
$0.001 per share (the “Common Stock”) and warrants to purchase Common Stock (the
“Warrants” and together with the Shares, the “Securities”), of the Company.

     In order to induce the Placement Agent to continue its efforts in
connection with the Offering, the undersigned hereby agrees that for a period
(the “Lock-Up Period”) of ninety (90) days following the initial closing date of
the Offering, the undersigned will not, without the prior written consent of the
Placement Agent directly or indirectly, (1) offer, sell, contract to sell,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of any shares of the Common Stock, or any securities
convertible into or exercisable or exchangeable for the Common Stock (including,
without limitation, shares of Common Stock or any such securities which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)); (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Beneficially Owned Shares, Common Stock, or any securities
convertible into or exchangeable for the Common Stock, regardless of whether any
such transaction described herein is to be settled by delivery of the Common
Stock or such other securities, or by delivery of cash or otherwise; (3) make
any demand for, or exercise any right with respect to, the registration of any
shares of the Beneficially Owned, Shares, Common Stock or any security
convertible into or exercisable of exchangeable for the Common Stock; or (4)
publicly announce any intention to do any of the foregoing; provided, however,
that the obligations under this letter agreement (the “Lock-Up Agreement”) shall
not apply to any Securities acquired in connection with the Offering.

     Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts, or
by will or intestate succession, provided that the donee or donees or transferee
or transferees thereof agree to be bound in writing by the restrictions set
forth herein, (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, (iii) with the prior written consent of the Placement
Agent or (iv) effected pursuant to any exchange of “underwater” options with the
Company, (b) the acquisition or exercise of an option or warrant to purchase
shares of Common Stock (or any securities convertible into or exercisable or
exchangeable for

--------------------------------------------------------------------------------

Common Stock), including the sale of a portion of stock to be issued in
connection with such exercise to finance a “cashless” exercise, provided that
any such shares issued upon exercise of such option or warrant (or any
securities convertible into or exercisable or exchangeable for Common Stock)
shall continue to be subject to the applicable provisions of this Lock-Up
Agreement, (c) the purchase or sale of the Company’s securities pursuant to a
plan, contract or instruction that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), that was in effect prior to the date hereof, or (d) the
disposition of shares of Common Stock to satisfy any tax withholding obligations
upon the vesting of shares of restricted Common Stock held by the undersigned.
For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
None of the restrictions set forth in this Lock-Up Agreement shall apply to
Common Stock acquired in open market transactions. In addition, the undersigned
may at any time after the date hereof enter into a trading plan or modify an
existing trading plan that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act if then permitted by the Company and
applicable law; provided that the Common Stock or other securities subject to
such trading plans may not be sold during the Lock-Up Period. Moreover, if the
undersigned is a partnership, limited liability company, trust, corporation or
similar entity, it may distribute the Common Stock or Beneficially Owned Shares
to its partners, members or stockholders, or to affiliates under the control of
the undersigned; provided, however, that in each such case, prior to any such
transfer, each transferee shall execute a duplicate form of this Lock-Up
Agreement or execute an agreement, reasonably satisfactory to the Placement
Agent, pursuant to which each transferee shall agree to receive and hold such
Common Stock or Beneficially Owned Shares subject to the provisions hereof, and
there shall be no further transfer except in accordance with the provisions
hereof.

     The foregoing restrictions are expressly agreed to preclude the undersigned
from engaging in any hedging or other transaction which is designed to or
reasonably expected to lead to or result in a sale or disposition of the
Beneficially Owned Shares or Common Stock even if such Beneficially Owned Shares
or Common Stock would be disposed of by someone other than the undersigned. Such
prohibited hedging or other transactions would include without limitation any
short sale or any purchase, sale or grant of any right (including without
limitation any put option or put equivalent position or call option or call
equivalent position) with respect to any of the Beneficially Owned Shares or
Common Stock or with respect to any security that includes, relates to, or
derives any significant part of its value from such Beneficially Owned Shares or
Common Stock.

     The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.

     The undersigned understands that, if the Company notifies the Placement
Agent in writing that it does not intend to proceed with the Offering, or if the
Stock and Warrant Purchase Agreement executed by Purchasers in connection with
the Offering does not become effective, or if the Offering shall terminate or be
terminated prior to payment for and delivery of the Securities to be sold
thereunder, or if the Purchase Agreement has not been executed within thirty
(30) days of the date hereof, this Lock-Up Agreement shall be terminated and the
undersigned shall be released from all obligations under this LockUp Agreement.

     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Agreement. This Lock-Up
Agreement is irrevocable and all authority herein conferred or agreed to be
conferred shall survive the death or incapacity of the undersigned and any

--------------------------------------------------------------------------------

obligations of the undersigned shall be binding upon the heirs, personal
representatives, successors and assigns of the undersigned. The undersigned
agrees that Purchasers of the Securities in the Offering shall be intended
third-party beneficiaries of the undersigned’s obligations under this Lock-Up
Agreement.

     This Lock-Up Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof.



[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------



Very truly yours,




________________________________________
Name of Security Holder (Print exact name)

________________________________________
Signature

If not signing in an individual capacity:

________________________________________
Name of Authorized Signatory (Print)

________________________________________
Title of Authorized Signatory (Print)

--------------------------------------------------------------------------------

EXHIBIT J

List of Persons Executing Lock-Up Agreement



Fred A. Middleton
Christopher Alafi
David W. Benfer
Joseph D. Keegan
William M. Kelley
Robert J. Messey
William C. Mills III
Eric N. Prystowsky
Michael P. Kaminski
Martin C. Stammer
Frank J. Cheng
David A. Giffin
Karen Duros
Samuel W. Duggan II




--------------------------------------------------------------------------------